         Case 1:19-cv-03347-LJL-JLC Document 114 Filed 11/16/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X

ALEXANDER WILLIAMS,                                                        ANSWER TO SECOND
                                                                           AMENDED COMPLAINT ON
                                                 Plaintiff,                BEHALF OF DEFENDANT
                                                                           OGBURN-SUARES
                             - against -
                                                                           19-CV-3347 (LJL) (JLC)
THE CITY OF NEW YORK, CAPT BERNARD
MATHIS, CAPTIN JOHN HERNANDEZ, CAPT                                        Jury Trial Demanded
GORITZ, ADW HARVEY, WARDEN SWAUREZ,
DEPUTY GALLOWAY, DEPUTY BAILEY, CO
SANDRA ESPINOZA AND CO WELLS,

                                                  Defendants.
---------------------------------------------------------------------- X

                 Defendant Deputy Warden Bibi Ogburn-Suares, by her attorney, James E.

Johnson, Corporation Counsel of the City of New York, as and for her answer to plaintiff’s

second amended complaint, dated July 21, 2020 (“the amended complaint”) respectfully alleges,

upon information and belief, the following:

    1.       Denies the allegations set forth in page 1, Section I, of the amended complaint, except

             admits only that Plaintiff purports to proceed as stated therein.

    2.       Denies knowledge or information sufficient to form a belief as to the truth of the

             allegations set forth on page 1, Section II, of the amended complaint, except admits

             only that, upon information and belief, at the time the complaint was filed, Plaintiff

             was incarcerated at Manhattan Detention Complex, at 125 White Street, New York,

             NY 10013, under the Prisoner ID # 141-180-1632.
     Case 1:19-cv-03347-LJL-JLC Document 114 Filed 11/16/20 Page 2 of 14




3.      Admits only that, upon information and belief, at the time the complaint was filed,

        Plaintiff was incarcerated as a pretrial detainee, as set forth on page 1-2, Section III,

        of the amended complaint.

4.      Denies the allegations set forth on pages 2-4, Section IV, of the amended complaint,

        except admits only that, upon information and belief, at the time the complaint was

        filed, Defendants Mathis, Hernandez, Gorritz, Harvey, Ogburn-Suarez, Bailey,

        Galloway, Espinosa, and Wells were employed by the City of New York as New

        York City Department of Correction officers and were assigned to Manhattan

        Detention Complex at 125 White Street, New York, NY 10013.

5.      Denies the allegations set forth on page 4, Section V, in paragraph “1” of the

        amended complaint, except admits, upon information and belief, that Correction

        Officer Sandra Espinosa was an employee of City of New York within the New York

        City Department of Correction and was assigned to Manhattan Detention Complex at

        125 White Street, New York, NY 10013.

6.      Denies knowledge or information sufficient to form a belief as to the truth of the

        allegations set forth in Section V, paragraph “2” of the amended complaint, except

        admits that, upon information and belief, Plaintiff has filed a number of grievances.

7.      Denies knowledge or information sufficient to form a belief as to the truth of the

        allegations set forth in Section V, paragraph “3” of the amended complaint.

8.      Denies, upon information and belief, the allegations set forth in Section V, paragraph

        “4” of the amended complaint.        Defendant further states that to the extent the

        amended complaint references the contents of a court order and/or “Command Level
     Case 1:19-cv-03347-LJL-JLC Document 114 Filed 11/16/20 Page 3 of 14




        Order 104/19,” Defendant refers the Court to such documents for a complete

        recitation of their contents.

9.      Denies, upon information and belief, the allegations set forth in Section V, paragraph

        “5” of the amended complaint, except admits that, upon information and belief,

        Plaintiff has been incarcerated at MDC, and has been under Court-ordered

        Lockdown, since January 19, 2019.

10.     Denies knowledge or information sufficient to form a belief as to the truth of the

        allegations set forth in Section V, paragraph “6” of the amended complaint, except

        admits that, upon information and belief, Plaintiff has initiated the following federal

        and state lawsuits since the beginning of his incarceration in MDC: 19-CV-3347; 19-

        CV-8737; 20-CV-3992; 20-CV-0516; 19-CV-9528; 2019/101616; 100314/2020;

        100910/2019.

11.     Denies knowledge or information sufficient to form a belief as to the truth of the

        allegations set forth in Section V, paragraph “7” of the amended complaint, except

        admits that, upon information and belief, Plaintiff has previously named non-party

        Elyn Rivera and Defendants City of New York and Bernard Mathis as defendants in

        previous lawsuits.

12.     Denies, upon information and belief, the allegations set forth in Section V, paragraph

        “8” of the amended complaint.

13.     Denies, upon information and belief, the allegations set forth in Section V, paragraph

        “9” of the amended complaint, except admits that, upon information and belief,

        Command Level Order 104/19 was implemented on April 12, 2019, and Command
  Case 1:19-cv-03347-LJL-JLC Document 114 Filed 11/16/20 Page 4 of 14




      Level Order 307/19 was implemented on November 8, 2019, which restricted inmate

      contact with Social Service personnel.

14.   Denies, upon information and belief, the allegations set forth in Section V, paragraph

      “10” of the amended complaint, except denies knowledge or information sufficient to

      form a belief as to the truth of the allegation that “[o]n or about Dec 21 2019 the

      plaintiff was informed that for him to access social service at the facility he would

      have to submit a slip to the officer on the floor of the housing unit 9 North and then

      security would have to approve it.”

15.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “11” of the amended complaint, except

      admits that Command Level Order 307/19 restricted inmate contact with Social

      Service personnel.

16.   Denies, upon information and belief, the allegations set forth in Section V, paragraph

      “12” of the amended complaint.

17.   Denies, upon information and belief, the allegations set forth in Section V, paragraph

      “13” of the amended complaint.

18.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “14” of the amended complaint.

19.   Admits only that, upon information and belief, Plaintiff filed a grievance as alleged in

      Section V, paragraph “15” of the amended complaint.

20.   Admits only that, upon information and belief, Plaintiff filed a grievance as alleged in

      Section V, paragraph “16” of the amended complaint.
  Case 1:19-cv-03347-LJL-JLC Document 114 Filed 11/16/20 Page 5 of 14




21.   Admits only that, upon information and belief, Plaintiff filed a grievance as alleged in

      Section V, paragraph “17” of the amended complaint.

22.   Denies, upon information and belief, the allegations set forth in Section V, paragraph

      “18” of the amended complaint, except admits that, upon information and belief,

      Plaintiff filed a grievance; and further, denies knowledge or information as to whether

      plaintiff was expecting mail from his attorney and/or wife.

23.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “19” of the amended complaint, except

      admits that, upon information and belief, Plaintiff filed a grievance.

24.   Denies the allegations set forth in Section V, paragraph “20” of the amended

      complaint.

25.   Denies, upon information and belief, the allegations set forth in Section V, paragraph

      “21” of the amended complaint.

26.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “22” of the amended complaint, except

      admits that Defendant Calloway participated in implementing a box for social service

      access on Unit 9 North.

27.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “23” of the amended complaint.

28.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “24” of the amended complaint.

29.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “25” of the amended complaint.
  Case 1:19-cv-03347-LJL-JLC Document 114 Filed 11/16/20 Page 6 of 14




30.   Denies, upon information and belief, the allegations set forth in Section V, paragraph

      “26” of the amended complaint, except admits that, upon information and belief, that

      Plaintiff’s mail was discussed.

31.   Denies, upon information and belief, the allegations set forth in Section V, paragraph

      “27” of the amended complaint.

32.   Denies, upon information and belief, the allegations set forth in Section V, paragraph

      “28” of the amended complaint.

33.   Denies, upon information and belief, the allegations set forth in Section V, paragraph

      “29” of the amended complaint.

34.   Denies, upon information and belief, the allegations set forth in Section V, paragraph

      “30” of the amended complaint.

35.   Denies, upon information and belief, the allegations set forth in Section V, paragraph

      “31” of the amended complaint.

36.   Denies, upon information and belief, the allegations set forth in Section V, paragraph

      “32” of the amended complaint, except admits that, upon information and belief,

      Plaintiff ran to the janitor’s closet, opened the door, ran back toward Captain Gorritz,

      and ran toward his cell.

37.   Denies, upon information and belief, the allegations set forth in Section V, paragraph

      “33” of the amended complaint, except admits that, upon information and belief,

      Plaintiff was sprayed with a chemical agent.

38.   Denies, upon information and belief, the allegations set forth in Section V, paragraph

      “34” of the amended complaint, except admits, upon information and belief, that

      Plaintiff was sprayed with a two second burst of a chemical agent. Defendant further
  Case 1:19-cv-03347-LJL-JLC Document 114 Filed 11/16/20 Page 7 of 14




      states that to the extent the amended complaint references the content of a policy

      pertaining to chemical agents and anticipated uses of force, Defendant refers the

      Court to such document for a complete recitation of its contents.

39.   Denies, upon information and belief, the allegations set forth in Section V, paragraph

      “35” of the amended complaint, except admits, upon information and belief, that

      Plaintiff ran toward his cell and that he was handcuffed.

40.   Denies, upon information and belief, the allegations set forth in Section V, paragraph

      “36” of the amended complaint, except admits that, upon information and belief,

      Plaintiff was taken to the intake area.

41.   Denies, upon information and belief, the allegations set forth in Section V, paragraph

      “37” of the amended complaint.

42.   Denies, upon information and belief, the allegations set forth in Section V, paragraph

      “38” of the amended complaint.

43.   Denies, upon information and belief, the allegations set forth in Section V, paragraph

      “39” of the amended complaint, except admits that, upon information and belief,

      Plaintiff complained about his shoulder and wrist while at the clinic.

44.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “40” of the amended complaint.

45.   Denies, upon information and belief, the allegations set forth in Section V, paragraph

      “41” of the amended complaint.

46.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “42” of the amended complaint, except

      denies any “acts of retaliation by Defendants.”
  Case 1:19-cv-03347-LJL-JLC Document 114 Filed 11/16/20 Page 8 of 14




47.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “43” of the amended complaint, except

      denies, upon information and belief, the allegations that “per ADW Harvey . . . he

      was not allowed to take a shower is he had taken a shower within the last (3) days

      even if he had ben maced.”

48.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “44” of the amended complaint.

49.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “45” of the amended complaint, except

      denies, upon information and belief, any allegations concerning ADW Harvey.

50.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “46” of the amended complaint, except

      denies, upon information and belief, the allegations that “defendant Sandra Espinosa”

      tampered with Plaintiff’s mail.

51.   Denies, upon information and belief, the allegations set forth in Section V, paragraph

      “47” of the amended complaint.

52.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “48” of the amended complaint.

53.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in Section V, paragraph “49” of the amended complaint.

54.   Denies, upon information and belief, Section V, paragraph “50” of the amended

      complaint and subparts (A) through (G).
  Case 1:19-cv-03347-LJL-JLC Document 114 Filed 11/16/20 Page 9 of 14




55.   Denies, upon information and belief, Section V, paragraph “51” of the amended

      complaint and subparts (A) through (D).

56.   Denies, upon information and belief, Section V, paragraph “52” of the amended

      complaint, and subparts (A) through (E).

57.   Denies, upon information and belief, Section V, second paragraph “52” of the

      amended complaint and subpart (A).

58.   Denies, upon information and belief, Section V, paragraph “53” of the amended

      complaint and subpart (A).

59.   Denies, upon information and belief, Section V, paragraph “54” of the amended

      complaint, and subparts (A) through (D).

60.   Denies Section V, paragraph “54” of the amended complaint, and subparts (A)

      through (B).

61.   Denies, upon information and belief, Section V, paragraph “55” of the amended

      complaint, and subparts (A) through (D).

62.   Denies, upon information and belief, Section V, paragraph “56” of the amended

      complaint, and subparts (A) through (H).

63.   Denies, upon information and belief, the allegations set forth in Section VI,

      “Injuries,” of the amended complaint; except admits, upon information and belief,

      that Plaintiff was sprayed with a chemical agent and that he complained about his

      shoulder and wrist. Defendant further states that to the extent that the allegations

      contain conclusions of law, rather than averments of fact, no response to those

      portions are required.
 Case 1:19-cv-03347-LJL-JLC Document 114 Filed 11/16/20 Page 10 of 14




64.   Denies that plaintiff is entitled to any of the relief requested in Section VII, paragraph

      “57” of the amended complaint.

65.   Denies that plaintiff is entitled to any of the relief requested in Section VII, paragraph

      “58” of the amended complaint.

66.   Denies that plaintiff is entitled to any of the relief requested in Section VII, paragraph

      “59” of the amended complaint.

67.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in the unnumbered paragraph on page 21, titled “Amendment”

      beginning with “The” and concluding with “reopen,” of the amended complaint,

      except admits that, upon information and belief, Plaintiff has pending criminal

      charges.

68.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in the unnumbered paragraph on page 21, titled “Amendment”

      beginning with “The” and concluding with “case,” of the amended complaint.

69.   Denies, upon information and belief, the allegations set forth in the unnumbered

      paragraph on page 21, titled “Amendment” beginning with “The” and concluding

      with “let,” of the amended complaint, except admits that MDC has a law library.

70.   Denies, upon information and belief, the allegations set forth in the unnumbered

      paragraph on page 21, titled “Amendment” beginning with “As” and concluding with

      “jail,” of the amended complaint.

71.   Denies, upon information and belief, the allegations set forth in the unnumbered

      paragraph on page 21, titled “Amendment” beginning with “The” and concluding

      with “policies,” of the amended complaint.
 Case 1:19-cv-03347-LJL-JLC Document 114 Filed 11/16/20 Page 11 of 14




72.   Denies, upon information and belief, the allegations set forth in the unnumbered

      paragraph on page 21, titled “Amendment” beginning with “Furthermore” and

      concluding with “criminal,” of the amended complaint, except admits that, upon

      information and belief, Plaintiff currently has several pending civil lawsuits and a

      pending criminal matter.

73.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in the unnumbered paragraph on page 21, titled “Amendment”

      beginning with “Also” and concluding with “incident,” of the amended complaint,

      except admits that, upon information and belief, Plaintiff is allowed to call certain

      people pursuant to the Lockdown Order.

74.   Denies knowledge or information sufficient to form a belief as to the truth of the

      allegations set forth in the unnumbered paragraph on page 22, titled “Amendment”

      beginning with “When” and concluding with “Cott,” of the amended complaint,

      except admits that, upon information and belief, Aixa Padillo is a Defendant in one of

      Plaintiff’s civil lawsuits.

75.   Denies, upon information and belief, the allegations set forth in the unnumbered

      paragraph on page 22, titled “Amendment” beginning with “It” and concluding with

      “to,” of the amended complaint.

                          FIRST AFFIRMATIVE DEFENSE

76.   The complaint fails to state a claim upon which relief can be granted.

                        SECOND AFFIRMATIVE DEFENSE

77.   Defendant has not violated any rights, privileges or immunities under the Constitution

      or laws of the United States or the State of New York or any political division
 Case 1:19-cv-03347-LJL-JLC Document 114 Filed 11/16/20 Page 12 of 14




      thereof, nor has defendant violated any act of Congress providing for the protection of

      civil rights.

                        THIRD AFFIRMATIVE DEFENSE

78.   Any injury alleged to have been sustained resulted from Plaintiff’s own culpable or

      negligent conduct, or the culpable or negligent conduct of third parties, and was not

      the proximate result of any act of defendant.

                       FOURTH AFFIRMATIVE DEFENSE

79.   Punitive damages cannot be assessed against defendant in her official capacity.

                        FIFTH AFFIRMATIVE DEFENSE

80.   Plaintiff provoked or was at fault for any alleged incident.

                        SIXTH AFFIRMATIVE DEFENSE

81.   To the extent that the complaint alleges any claims arising under the laws of the State

      of New York, such claims may be barred in whole or in part by reason of Plaintiff’s

      failure to comply with the requirements of the New York General Municipal Law, §§

      50-e, 50-h, and/or 50-i.

                      SEVENTH AFFIRMATIVE DEFENSE

82.   Plaintiff may have failed to mitigate his damages.

                       EIGHTH AFFIRMATIVE DEFENSE

83.   Plaintiff’s claims may be barred, in whole or in part, by the Prison Litigation Reform

      Act, 42 U.S.C. § 1997e, for failure to exhaust administrative remedies.

                        NINTH AFFIRMATIVE DEFENSE

84.   Defendant did not violate any clearly established constitutional or statutory right of

      which a reasonable person would have known and, therefore, is protected by qualified

      immunity.
 Case 1:19-cv-03347-LJL-JLC Document 114 Filed 11/16/20 Page 13 of 14




                        TENTH AFFIRMATIVE DEFENSE

85.   Pertaining to the alleged state law claims, defendant acted reasonably and in the

      proper and lawful exercise of her discretion. Therefore, she is entitled to immunity on

      any asserted state law claims.

                       ELEVENTH AFFIRMATIVE DEFENSE

86.   To the extent that force was used, it was reasonable under the circumstances.

                      TWELFTH AFFIRMATIVE DEFENSE

87.   Any claims arising under state law may be barred in whole, or part, on statute of

      limitations grounds.
      Case 1:19-cv-03347-LJL-JLC Document 114 Filed 11/16/20 Page 14 of 14




         WHEREFORE, Defendant demands judgment dismissing the complaint in its entirety,

together with the costs and disbursements of this action, and such other and further relief as the

Court may deem just and proper.

Dated:           New York, New York
                 November 16, 2020


                                                   JAMES E. JOHNSON
                                                   Corporation Counsel of the
                                                   City of New York
                                                   Attorney for Defendant Ogburn-Suares
                                                   100 Church Street
                                                   New York, New York 10007


                                                   By:                Qiana Smith-Williams
                                                           Qiana Smith-Williams 1
                                                           Senior Counsel
                                                           Special Federal Litigation



cc:      VIA FIRST-CLASS MAIL
         Alexander Williams
         Manhattan Detention Complex
         125 White Street
         New York, New York 10013




1
  This case has been assigned to Assistant Corporation Counsel Aaron Davison, who passed the New York State Bar
Exam and is presently applying for admission. Mr. Davison is handling this matter under supervision and may be
reached at (646) 988-3220 or adavison@law.nyc.gov.
